In this case the last approved agreement provided:
"That disability has ended, and that because thereof payment and all further compensation shall stand suspended from and after the 22d day of July, 1934."
Under 2 Comp. Laws 1929, § 8444, an approved agreement as to compensation is final and binding *Page 597 
upon the parties. Under numerous decisions of this court, it has the effect of an award and is res judicata. As the award stands, the plaintiff is required to make a showing of change of physical condition in order to obtain a new award of compensation.
In view of the determination that, upon plaintiff's then physical condition, his disability had ended, the technical difference between "stopping" and "suspending" compensation is immaterial; and as the provision of the agreement for compensation in case of "further disability," obviously means a disability not then prevailing, a subsequent award would require a showing of change for the worse.
It is now claimed the agreement was made and approved as a temporary measure because the employee was given light work by the employer. This claim changes the decision of the department that disability had ceased; and if the award is wrong in this respect because of fraud or mutual mistake, the remedy, if any, is in a court of equity.
The law permits an opportunity for rehabilitation or sympathetic employment and reinstatement of full compensation when the employment ceases and in case disability remains. It provides for a set-off against compensation of money earned. 2 Comp. Laws 1929, § 8427 (e). The proper procedure is by a conditional award setting up the reason for the stopping or suspension or reduction of compensation, MacDonald v. GreatLakes Steel Corp., 274 Mich. 701; or by continuance of full award, with credit for money earned on review of payments,Smith v. Pontiac Motor Car Co., 277 Mich. 652.
Award should be vacated.
NORTH and WIEST, JJ., concurred with FEAD, C.J. *Page 598